Citation Nr: 1212653	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for residuals of a hernia operation manifesting in an inability to urinate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to September 1969.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's 38 U.S.C.A. § 1151 claim for residuals of a hernia operation manifesting in an inability to urinate.  The Veteran disagreed with this determination, and perfected a timely appeal as to this issue.

As explained in further detail below, the Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in September 2011 at the RO.  The Veteran failed to report to this hearing.  Pertinently however, in a letter received by the Board on October 28, 2011, the Veteran explained why he did not appear for his hearing, and requested that the hearing be rescheduled.  The Board has construed the Veteran's October 2011 communication as a motion to reschedule the Board hearing, and finds that good cause is shown to have the hearing rescheduled.  Thus, a Remand is necessary to schedule him for a new Travel Board hearing at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to compensation under the provisions of 38 C.F.R. § 1151 for residuals of a hernia operation manifesting in an inability to urinate.

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) [citing 38 U.S.C.A. § 7104(a)  (West 1991)]; 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted. 
On his October 2007 substantive appeal [VA Form 9], the Veteran specifically requested a Travel Board hearing at his local VA office before a member of the BVA.  Such was scheduled for September 20, 2011 at the RO, almost four years after his initial request.  The Veteran failed to report, but did subsequently contact the Board in October 2011 explaining that the RO's letters notifying him of his hearing date were sent to an address that he had not resided for a year and a half.  Indeed, the record includes a copy of an August 2011 letter notifying the Veteran of the hearing date which was returned to VA by the U.S. Postal Service.  The Veteran specifically requested that a new hearing be scheduled, and has provided VA with an updated mailing address.

The Board finds that the Veteran has submitted good cause to have his hearing rescheduled.  A hearing before a Veterans Law Judge travelling to the RO must be scheduled at the RO level, and, accordingly, a remand is required. 

The case is therefore REMANDED for the following action:

VBA should schedule the Veteran for a BVA Travel Board hearing at the RO in Atlanta, Georgia. The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


